department of the treasury internal_revenue_service washington d c contact person id number contact number date apr uniform issue list op f e0e to legend t c dear sir or madam this is in reply to your rulings request of date concerning t‘s proposed transfer of all of its assets to c pursuant to sec_507 b of the internal_revenue_code trust t and nonprofit corporation c are exempt from federal_income_tax under sec_501 c of the code and are private_foundations under sec_509 a of the code t and c are effectively controlled by the same persons t will transfer all of its assets to c after its transfer t may dissolve under state law t has no expenditure_responsibility grants outstanding under sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 b of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a sec_507 transfer of its assets to another private_foundation sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 a of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively contro the transferor foundation then each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 a ii of the regulations indicates that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final returns sec_1_507-3 a iii example of the regulations indicates that a private_foundation can make a transfer of all of its assets pursuant to sec_507 of the code to an organization exempt under sec_501 c of the code without creating any expenditure_responsibility requirement under sec_4945 of the code on the transferor foundation revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation’s excess qualifying distributions under sec_4942 i of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 a i of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor’s excess qualifying distributions under sec_4942 of the code sec_1_507-4 of the regulations provides that the tax under sec_507 c of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 and d of the regulations provide that a transferor foundation’s transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation’s status as a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 c of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 g for the conduct of exempt purposes sec_4942 a of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 where the distribution is i another organization that is controlled by the transferor or by one or more of the transferor’s disqualified persons or ii any private_foundation which is not an operating_foundation under sec_4942 a contribution to either sec_4942 a and g b of the code require that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee private_foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee’s own corpus within the meaning of sec_4942 that transferee foundation’s qualifying distributions must be expended before the close of the transferee’s first tax_year after the transferee’s tax_year in which it received the transfer sec_4945 of the code imposes excise_tax on any private foundation’s making of any taxable_expenditure under sec_4945 d sec_4945 d of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant and post-grant reports from a grantee private_foundation on the grantee’s uses of the grant sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 sec_53_4945-6 c allows a private_foundation to make transfers of its assets pursuant to sec_507 of the cade to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 t will transfer all of its assets to c your requested rulings are discussed below analysi sec_1 because t‘s transfer of its assets to c will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code t’s transfer will not adversely affect the exemptions under sec_501 c of t or c aq ‘4 under sec_1_507-3 c of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation’s assets because t will transfer all of its assets t's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee private_foundation is not treated as its proportionate share of the transferor’s aggregate tax benefits under sec_507 of the code so that c will succeed to t’s aggregate tax benefits under sec_507 of the code upon t's transfer of all of its assets to c a newly created organization but succeeds to under sec_4941 of the code t’s transfer of assets to c will not be an act of self-dealing because the transfer will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 c of the code which is not a disqualified_person for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations under sec_4944 of the code t’s transfer is made for exempt purposes and will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code sec_53_4945-6 c of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 thus t’s transfer to c pursuant to sec_507 b of the code will not be a taxable_expenditure under sec_4945 of the code under sec_1 -507-3 d of the regulations t’s transfer of all of its assets to c pursuant to sec_507 of the code will not be a termination-of t's private_foundation_status under sec_509 of the code and will not result in any termination_tax under sec_507 of the code under sec_1_507-3 of the regulations t will not be required to exercise any expenditure_responsibility under sec_4945 of the code because t will transfer all of its assets to c sec_4942 of the code provides that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 of the code to show that its transferee private_foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee’s own corpus within the meaning of sec_4942 of the code such transferee’s qualifying distributions must be expended before the close of the transferee’s first tax_year after the transferee’s tax_year in which it received the transfer thus under sec_4942 of the code t’s transfer of itself be counted toward satisfaction of transferor t's distribution_requirements under sec_4942 of the code if and to the extent that t's transferee c will meet the timely redistribution out of corpus requirement of section tue be its assets to private_foundation c could in all of ay as in revrul_78_387 cited above after t transfers all of its assets to c t’s excess qualifying distributions if any under sec_4942 of the code may be used by c to meet c’s own distribution_requirements under sec_4942 of the code under sec_1_507-1 of the regulations t will not be required to file an annual return form_990-pf for any_tax years subsequent to its tax_year in which it transfers alt of its assets as provided by sec_1_507-3 of the regulations transferee c will receive the carryover of any provisions applicable to t that are carried over to c under sec_1_507-3 a through of the regulations accordingly we rule that t's transfer of all of its assets to c will not adversely affect the exemptions of t or c under sec_501 c of the code the code t's transfer of all of its assets to c will be a transfer of assets within sec_507 of c will succeed to t’s aggregate tax benefits under sec_507 of the code upon t’s transfer of all of its assets to c t's transfer of all of its assets to c will not be a an act of self-dealing under sec_4941 of the code b a jeopardizing investment under sec_4944 of the code c a taxable_expenditure under sec_4945 of the code or d a termination of private_foundation_status or result in any_tax under sec_507 of the code t will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer under sec_507 of the code of ail of its assets to c t’s transfer of all of its assets to c as a controlled private_foundation may in itself be counted toward satisfaction of t’s charitable distribution_requirements under sec_4942 of the code if and to the extent that sec_4942 of the code is met any excess qualifying distributions carryover of t under sec_4942 of the code will be carried over to c and may be used by c to meet c’s distribution_requirements under sec_4942 of the code t after transfer of afl of its assets to c may dissolve under state law and will no longer be required to file an annual return form_990-pf subsequent to its filing of its final return for its final tax_year of the transfer c organization and c carried over to c as provided by sec_1_507-3 through of the regulations a newly created will receive the carryover of any provisions that were applicable to t that are not be treated as of the assets of as transferee of will all t a0 because this letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organizations that requested it sec_6110 j of the code provides that it may not be used or cited as precedent sincerely eigned garland a carter garland a carter chief exempt_organizations technical branch
